Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on August 13, 2019. Claims 1-3 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Urano et al. US2016/0207537 (Urano).

Regarding claim(s) 1. Urano discloses a display control apparatus comprising (Fig. 5): 
a receiving unit configured to receive a steering assist amount in an electric power steering system of a vehicle and a measured value of a yaw rate sensor provided in the vehicle (para. 33 e.g. The internal sensor 3 may include at least one of a vehicle speed sensor, an acceleration sensor, a yaw rate sensor, and the like, so as to detect the information correlated with the traveling state of the vehicle V, para. 43, The steering actuator controls the driving of a steering torque-controlling assist motor of an electric power steering system in accordance with a control signal from the ECU 10. ); 
a sign determination unit configured to determine a sign of the steering assist amount or a sign of the measured value of the yaw rate sensor received by the receiving unit (para. 39, e.g. The steering sensor is a detector that detects, for example, a steering rotation state. A detected value of the rotation state is, for example, steering torque or a steering angle. The steering sensor is disposed with respect to, for example, a steering shaft of the vehicle V.); and 
a calculation unit configured to calculate a display steering assist index value to be displayed on a display device in the vehicle based on the sign determined by the sign determination unit, and the steering assist amount and the measured value of the yaw rate sensor received by the receiving unit (fig. 5, fig. 6, para. 86, e.g. illustrating the display examples regarding the state of the operation amount of the steering operation with respect to the intervention determination threshold Tk and the manual driving initiation threshold Th. FIG. 5 shows first to fifth display examples pertaining to a case where a steering wheel ST is at a reference position (initial position) and a case where the steering wheel ST is at a rotation position after counterclockwise rotation.

Regarding claim(s) 2. Urano discloses wherein the calculation unit is configured to: calculate the display steering assist index value as a non-zero value if the sign of the steering assist amount and the sign of the measured value of the yaw rate sensor are the same; and calculate the display steering assist index value as a value of zero if the sign of the steering assist amount and the sign of the measured value of the yaw rate sensor are different (para. 87, e.g. In a case where the steering wheel ST rotates in accordance with the direction of the vehicle V in the autonomous driving state, the reference position of the steering wheel ST may be the position of the steering control target value (steering angle) according to the traveling plan for the vehicle V in the autonomous driving state.)

Regarding claim(s) 3. Urano discloses wherein the calculation unit is configured to: calculate the display steering assist index value according to the steering assist amount and calculate a display steering angle index value to be displayed on the display device according to a steering angle of the vehicle if the sign of the steering assist amount and the sign of the measured value of the yaw rate sensor are the same (para. 39, The steering sensor is a detector that detects, for example, a steering rotation state. A detected value of the rotation state is, for example, steering torque or a steering angle.); and calculate the display steering assist index value according to the steering assist amount and calculate the display steering angle index value as a value of zero if the sign of the steering assist amount and the sign of the measured value of the yaw rate sensor are different (para. 43, para. 58, e.g. In the case of the steering rotation in the vehicle V in accordance with the steering control target value (target steering torque) included in the traveling plan, the driving operation information acquisition unit 15 acquires, as the operation amount of the steering operation, the difference between the steering rotation state detection value regarding the vehicle V which is detected by the steering sensor and the steering control target value which is included in the traveling plan generated by the traveling plan generating unit 14. The deviation from the control target value may need to be detected, and thus the difference between, for example, the differential value of the rotate state detection value and the differential value of the control target value may be used instead. In the case of no steering rotation in accordance with the steering control target value included in the traveling plan, the driving operation information acquisition unit 15 acquires the steering rotation state detection value regarding the vehicle V detected by the steering sensor as the operation amount of the steering operation.).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRUC M DO/
Primary Examiner, Art Unit 3669